Citation Nr: 0640191	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from January 
1945 to August 1945, and service in the Regular Philippine 
Army from August 1945 to February 1946.  Records from the 
Philippine Armed Forces also indicate the appellant had 
guerrilla service with the Philippine Commonwealth Army 
beginning in January 1942; however, such service has not been 
verified by the U.S. Department of the Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which held the appellant does not have qualifying military 
service that makes him eligible for VA benefits, and denied 
his request to reopen his claim for non-service-connected 
disability pension on that basis.  A previous decision of the 
Board in October 1996 denied basic eligibility for pension.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Subsequently, the Court issued a decision 
in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which established new requirements regarding the VCAA notice 
and reopening claims.  The Court held that the VCAA notice in 
a matter where the veteran is attempting to reopen a claim 
must include the bases for the denial in the prior decision 
and VA must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  

Review of the record reveals the RO did not send the 
appellant a letter informing him of the types of evidence 
needed to substantiate his claim for non-service-connected 
disability pension and its duty to assist him in 
substantiating his claim under the VCAA.  Nor has the RO sent 
the appellant letters which effectuate the new requirements 
of the Court's decisions in Dingess and Kent.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO to ensure that VA has met its duty 
to notify the appellant of the evidence necessary to 
substantiate his claim, and to ensure full compliance with 
due process requirements.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant notification which fully 
complies with VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), and Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The RO 
should specifically inform the appellant of the 
evidence needed to substantiate his claim for 
eligibility for VA benefits, including the 
alternative types of evidence that may be 
accepted as evidence of qualifying service.  
38 C.F.R. § 3.203.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


